Exhibit Date: 23/02/2009 530-8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com To: All Canadian Securities Regulatory Authorities N Y S E Subject: ENERPLUS RESOURCES FUND Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 20/03/2009 Record Date for Voting (if applicable) : 20/03/2009 Meeting Date : 08/05/2009 Meeting Location (if available) : Calgary, AB Voting Security Details: Description CUSIP Number ISIN TRUST UNITS 29274D604 CA29274D6046 CLASS B LP UNITS 292768108 CA2927681080 DRIP TRUST UNITS 29274D604 CA29274D6046 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for ENERPLUS RESOURCES FUND
